           8:15-cr-00200-BCB-MDN Doc # 191 Filed: 04/12/21 Page 1 of 1 - Page ID # 400




                                     IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF NEBRASKA

         UNITED STATES OF AMERICA,                     )      Case No. 8:15CR200
                                                       )
                        Plaintiff,                     )
                                                       )      ORDER TO RELEASE
                v.                                     )      DEFENDANT
                                                       )
         AMBER BARR,                                   )
                                                       )
                        Defendant.                     )

                THIS MATTER comes on before the Court upon the Stipulated Motion to Review

         Detention filed by the Defendant herein. (Filing No. 190). The Court, having reviewed the

         Motion and Stipulation, does hereby find that conditions exist that will assure the Court of the

         Defendant’s attendance at the adjudication of this matter as well as protection of the public,

         specifically the Defendant’s participation in residential drug treatment at Santa Monica House,

         401 South. 39th, Street, Omaha, NE 68131.

                IT IS THEREFORE ORDERED that the Defendant is released from Federal Custody with

         the additional condition that she continues to participate in in residential drug treatment at Santa

         Monica House, 401 South. 39th, Street, Omaha, NE 68131. Should the Defendant need to change

         address she shall seek the approval of her Probation and Pretrial Release Officer prior to moving.

                IT IS FURTHER ORDERED that the Defendant shall be transported directly to Santa

         Monica house by her mother, Linda Cochran.
                                 th
Date and Time: DATED   this
               4/12/2021    12 am
                         11:08 day of April, 2021.

City and State: Omaha, Nebraska                                     _______________________________
                                                              ________________________________
                                                                    Michael D. Nelson, U.S. Magistrate Judge
